Case 4:19-cv-00167-KAW Document 11 Filed 03/28/19 Page 1 of 2

FILED

UNITED STATES DISTRICT COURT MAR 28 2019 ons
NORTHERN DISTRICT OF CALIFORNIA

*

SUSAN Y, SOONG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA
STE Sones OAKLAND OFFICE

 

Plantiff

Vv. Case No. 4:19-cv-00167-KAW

JOLIN DOE SUBSCRIBER ASSIGNED [P
ADDRESS 76.103.77.3

Defendant

 

JOHN DO:'Ss MOTION TO QUASH SUBPOENA

John Doe, on behalf of himself, hereby files this motion to quash any and all subpoenas for production of documents,
specifically the subpoena issued by the Northern Listrict of Northern California on January 30, 2019 and served on Comcast Cable
Com ~unications, for the following reasons:

Pursuant to Fed.R.Civ Proc. 45(c)(3)(A)iiv) a subpoena shall be queshed or modified if it subjects a person

to ur due Surden, Doe asserts being subject to an undue burden in being a targ*t of this civil action, when there is a substant.
likelihood that the plaintiff will be unable to establish that Doe was actually the person responsible for the file transferred ai «2
time alleged, or that Doe copied, distributed, or otherwise infringed on a protecied work owned by the plaintiff. Furthermor
Doe has acquired and submitted a written memorandum that would corroborate Doe's assertion to the lack of accuracy
in implicating this Doe in the alleged infringemen

The Charter Subpoena should also be qu. hed because it fails to sufficiently verify the validity of the information forming
the basis of the request. The accuracy of the dat — . snuous and unsubstantiated. Insufficient evidence has been produced for
a prima facie demonstration that the investigation :iniques of the plaintiff have any degree of accuracy in implicating Doe in
the alieged infringement.
WHEREFORE, Plaintiff respectfully requests th: ‘his Court grant Doe’s Motion based upon this notice of motion, and the

attached memorandum.

Dated. 3/23) ha |

 
Case 4:19-cv-00167-KAW Document 11 Filed 03/28/19 Page 2 of 2

Case No. 4:19-cv-00167-KAW

March 28, 2019

| am writing this letter to the Court in regards to the individual mentioned in the complaint. | have
been a neighbor of the individual for 8+ years. During this time, | have used his wireless internet
service as my primary source to obtain internet access. Other members of my household use this
service as well. During this time period of over 8 years, | can say that | have, on occasion,
downloaded songs and movies. | have also used this wireless internet service to access live Pay-
Per-View sporting events (Boxing Matches) through streaming sites. | am also aware that other
members of our residential housing complex would frequently use the same wi-fi, as it was the only

one that ould be accessed without a password.

Thank you for your attention to this matte’.

Sincerely,
‘ f ws
(VK oi

en Burton
